                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISON
                           Civil Action No.: 3:17-CV-00652

 SNYDER’S-LANCE, INC. and PRINCETON
 VANGUARD, LLC,

                        Plaintiffs,                   FRITO-LAY NORTH AMERICA, INC.’S
                                                         MEMORANDUM ADDRESSING
      v.                                               SUBJECT MATTER JURISDICTION

 FRITO-LAY NORTH AMERICA, INC.,

                        Defendant.


       On September 27, 2019, the Court directed the parties to file a supplemental memorandum

addressing jurisdictional issues, namely, “whether the Plaintiff has waived its right to proceed in

District Court by filing the earlier appeal to the Federal Circuit” and whether “Section 1071(b)

[can] apply to this action because an appeal was already taken on the same matter to the Federal

Circuit.” While Defendant (“Frito-Lay”) has not located any authority directly addressing the

question in the context of appeals from the Trademark Trial and Appeal Board (“TTAB”),

analogous case law and statutory authority in the patent context suggests that this Court does not

possess subject matter jurisdiction.

       Typically, a party dissatisfied with “the decision” of the TTAB has two options for appeal

under Section 21 of the Lanham Act, 15 U.S.C. § 1071. The first is to appeal to the United States

Court of Appeals for the Federal Circuit on the record before the TTAB, which is the route Plaintiff

Princeton Vanguard, LLC (“Princeton”) elected after the first TTAB decision in 2014. 15 U.S.C.

§ 1071(a); Complaint (Doc. 1) ¶ 8. The other option is to appeal by filing a civil action in a United

States District Court, which is the route Plaintiffs took after Princeton’s second loss at the TTAB,

resulting in the present action. Id. § 1071(b).


                                                  1
      Case 3:17-cv-00652-KDB-DSC Document 81 Filed 10/10/19 Page 1 of 6
       Section 1071 provides in two different subsections that a dissatisfied party’s election to

appeal to the Federal Circuit constitutes a waiver of its right to appeal to district court. See id.

§ 1071(a)(1) (providing that a party “who is dissatisfied with the decision of the Director or

Trademark Trial and Appeal Board, may appeal to the United States Court of Appeals for the

Federal Circuit thereby waiving his right to proceed under subsection (b) of this section” (emphasis

added)); id. § 1071(b)(1) (providing that a party may have remedy by civil action in district court

“unless appeal has been taken to said United States Court of Appeals for the Federal Circuit”

(emphasis added)). Thus, the relevant question is whether Princeton’s decision to appeal the 2014

TTAB decision to the Federal Circuit resulted in a waiver under Section 1071 of its right to appeal

the later 2017 TTAB decision in the same case by way of civil action in district court.

       The statute itself is not entirely clear on this question. It refers to “the decision” of the

TTAB when setting out the options for appeal. See id. § 1071(a)(1) & (b)(1) (outlining the appeal

options of a party “dissatisfied with the decision” of the TTAB). One reading could suggest that

“the” 2014 decision of the TTAB, which was vacated by the Federal Circuit, was a decision

entirely distinct from “the” 2017 TTAB decision that Plaintiffs appealed to this Court. Conversely,

the portions of Section 1071 on waiver of the right to appeal to district court contain no such

reference to “the decision.” For example, Section 1071(a)(1) provides that by choosing to appeal

to the Federal Circuit, a party “waiv[es] his right to proceed under subsection (b) of this section,”

with no limitation as to the scope or time limitation of that waiver. Section 1071(b)(1) also states

that appeal to district court is not available if “appeal has been taken to said United States Court

of Appeals for the Federal Circuit”; the section similarly contains no requirement that the Federal

Circuit appeal be of the same decision being appealed to district court to constitute waiver.

       Frito-Lay has found no trademark case addressing a situation like the one here, but at least




                                                 2
      Case 3:17-cv-00652-KDB-DSC Document 81 Filed 10/10/19 Page 2 of 6
one court has considered an analogous situation in the patent context and determined that it lacked

subject matter jurisdiction. 1 In Beaudet v. Quigg, Civ. A. No. 86–2876, 1987 WL 16329 (D.D.C.

Aug. 14, 1987) (memorandum order), a patent applicant dissatisfied with a decision from the Board

of Patent Appeals and Interferences (“Board”) first appealed to the Federal Circuit pursuant to 35

U.S.C. § 141, which at the time provided the following:

       An applicant dissatisfied with the decision in an appeal to the Board of Patent
       Appeals and Interferences under section 134 of this title may appeal the decision to
       the United States Court of Appeals for the Federal Circuit. By filing such an appeal
       the applicant waives his or her right to proceed under section 145 of this title.

Id. at *1 (emphasis added). The Federal Circuit remanded for the Board to clarify whether it had

considered certain evidence. After the Board issued a new decision pursuant to the Federal

Circuit’s instructions, the applicant appealed to the district court alleging jurisdiction under 35

U.S.C. § 145, which at the time provided:

       An applicant dissatisfied with the decision of the Board of Patent Appeals and
       Interferences in an appeal under section 134 of this title may unless appeal has been
       taken to the United States Court of Appeals for the Federal Circuit, have remedy
       by civil action against the Commissioner in the United States District Court for the
       District of Columbia if commenced within such time after the decision, not less
       than sixty days, as the Commissioner appoints.

Id. (emphasis added).

       The court began its analysis by describing a party’s decision between appeal to the Federal

Circuit and appeal to district court as a “binding election,” and it rejected the applicant’s contention

that the Board’s remand decision was “a second, distinct decision” that would allow him “to avoid

the binding effect of his prior resort to direct appeal.” Id. The court explained that the Federal


1
 The patent parallels to Section 1071 are found in 35 U.S.C. §§ 141 (appeal to Federal Circuit)
and 145 (appeal to district court), and they are generally interpreted to operate similarly to Section
1071, including in the Fourth Circuit. See Swatch AG v. Beehive Wholesale, LLC, 739 F.3d 150,
155–56 (4th Cir. 2014) (applying Supreme Court precedent interpreting the patent parallels to
Section 1071 trademark appeal).



                                                   3
       Case 3:17-cv-00652-KDB-DSC Document 81 Filed 10/10/19 Page 3 of 6
Circuit merely asked the Board for clarification and that “the Board did not ‘redecide’ the case, or

even reconsider its earlier decision.” Id. The court also noted that the Federal Circuit expressed its

intention to reach the merits of the appeal, and thus found that the Federal Circuit did not surrender

its appellate jurisdiction over the matter. Id. & n.3. Nevertheless, the court provided an explanation

regarding whether the appellant could ever elect a different route of appeal after remand:

        Indeed, the statutory language involved casts doubt on whether, under any
        circumstances, there can be multiple ‘decisions’ on an applicant’s appeal of the
        rejection of a particular application. Both 35 U.S.C. § 141 and 35 U.S.C.A. § 145
        refer to ‘the decision of the Board’ rather than ‘a’ decision of the Board, suggesting
        that the Board’s initial affirmance of an examiner’s decision (reversals will not be
        appealed further), as well as any subsequent reconsideration, should be considered
        a single decision of the Board. Such an interpretation yields the entirely reasonable
        rule that when the Federal Circuit reverses a decision of the Board and remands for
        further proceedings, any subsequent appeals must be directed to the court which
        has already developed the ‘law of the case.’

Id. n.2 (emphasis added). Accordingly, the court dismissed the case for lack of subject matter

jurisdiction. Id. at *2.

        The logic applied by the Beaudet court applies to Plaintiffs’ appeal of the 2017 TTAB

decision here, especially considering that many courts, including the Fourth Circuit, interpret

Section 1071 similarly to its patent analogues. Swatch, 739 F.3d at 155–56. The Beaudet court’s

expression of the “entirely reasonable rule” that subsequent appeals by a party 2 in a case should

go back to the court that remanded it makes particular sense here considering the nature of

Plaintiffs’ claims in this Court. In their Complaint, Plaintiffs do not attack the 2017 TTAB decision


2
  Some courts have held that one party’s election to appeal to the Federal Circuit does not
necessarily foreclose the adverse party’s appeal of a subsequent decision to district court when
that adverse party loses for the first time on remand. See, e.g., Gillette Co. v. ‘42’ Prods. Ltd., 435
F.2d 1114, 1117 (9th Cir. 1970) (“In the first appeal, [applicant] was the prevailing party below
and saw no need to invoke the special processes of the district court as opposed to appeal before
the C.C.P.A. It had no way of knowing that it required a hearing in a civil action until it became
the loser in the second decision.”); Tibbets Indus., Inc. v. Knowles Elecs., Inc., 386 F.2d 209 (7th
Cir. 1967) (holding similarly under similar factual circumstances in a patent appeal). However,
those cases are inapposite here where the same party filed both appeals.


                                                  4
       Case 3:17-cv-00652-KDB-DSC Document 81 Filed 10/10/19 Page 4 of 6
solely on its own merits, but also as an allegedly incorrect implementation of the Federal Circuit’s

decision, referring in several places to what they allege are failures to follow the Federal Circuit’s

“direction(s)” or “instructions.” See Complaint [Doc. 1] at ¶¶ 10, 32, 35.        Plaintiffs similarly

attack the 2017 TTAB decision in their summary judgment briefs in this Court. See Doc. 33 at 8

(alleging that the TTAB did not comply with the Federal Circuit’s “expectations”); id. at 27

(referring to the TTAB’s allegedly “erroneous legal position” that Plaintiffs’ claim “disregard[s]

the Federal Circuit’s direction”); see also Doc. 35 at 9 (criticizing the TTAB’s analysis as contrary

to “the Federal Circuit’s instructions”); id. at 25 (alleging that the TTAB did not follow “the

Federal Circuit’s direction”). 3

        While the jurisdictional question presented by the Court appears to be one of first

impression in the trademark context, analogous case law in the patent context shows that a

dissatisfied party that has already appealed to the Federal Circuit must take future appeals

following remand back to the Federal Circuit and has waived its right to appeal to a district court.

Because the trademark and patent appeal statutes are generally interpreted to operate similarly, the

same principle should apply here. Accordingly, this Court should dismiss Plaintiffs’ appeal of the

2017 TTAB decision.




3
  As the Court noted, Plaintiffs also alleged in their summary judgment papers that the Federal
Circuit’s decision established some “law of the case” that the TTAB, and even this Court, is bound
to follow. Although Frito-Lay disagrees (see Doc. 72 at 9 n.5), Plaintiffs’ allegations further
demonstrate why their appeal should properly have been brought in the Federal Circuit so that
court could apply any “law of the case” it supposedly created.


                                                  5
       Case 3:17-cv-00652-KDB-DSC Document 81 Filed 10/10/19 Page 5 of 6
This the 10th day of October 2019.       Respectfully submitted,



                                           /s/ Alice C. Richey
                                         Alice C. Richey
                                         N.C. State Bar No.: 13677
                                         Nathan A. White
                                         N.C. State Bar No.: 48684
                                         ALEXANDER RICKS PLLC
                                         1420 East 7th Street, Suite 100
                                         Charlotte, North Carolina 28204
                                         Telephone:        (980) 335-0720
                                         Facsimile:        (704) 365-3676
                                         alice@alexanderricks.com
                                         nathan@alexanderricks.com

                                         William G. Barber (admitted pro hac vice)
                                         David E. Armendariz (admitted pro hac vice)
                                         PIRKEY BARBER PLLC
                                         1801 East 6th Street, Suite 300
                                         Austin, Texas 78702
                                         Telephone: (512) 482-5223
                                         Facsimile: (512) 322-5201
                                         bbarber@pirkeybarber.com
                                         darmendariz@pirkeybarber.com




                                     6
Case 3:17-cv-00652-KDB-DSC Document 81 Filed 10/10/19 Page 6 of 6
